Appeal from a judgment of the Supreme Court at Special Term, entered February 7, 1977 in Clinton County, which dismissed petitioner’s application to review respondent’s determination denying him release on parole. Special Term correctly dismissed the instant application (see Matter of Watkins v Caldwell, 54 AD2d 42; People ex rel. Melendez v New York State Parole Bd., 53 AD2d 1004). The materials contained in the appendix to the Attorney-General’s brief were not made a part of the record on appeal, have not been considered by us, and represent a continued disregard of proper practice. Judgment affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.